Name: Commission Regulation (EC) NoÃ 804/2007 of 9 July 2007 establishing a prohibition of fishing for cod in the Baltic Sea (Subdivisions 25-32, EC Waters) by vessels flying the flag of Poland
 Type: Regulation
 Subject Matter: fisheries;  Europe;  natural environment;  maritime and inland waterway transport
 Date Published: nan

 10.7.2007 EN Official Journal of the European Union L 180/3 COMMISSION REGULATION (EC) No 804/2007 of 9 July 2007 establishing a prohibition of fishing for cod in the Baltic Sea (Subdivisions 25-32, EC Waters) by vessels flying the flag of Poland THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (1), and in particular Article 26(4) thereof, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to common fisheries policy (2), and in particular Article 21(3) thereof, Whereas: (1) Council Regulation (EC) No 1941/2006 of 11 December 2006 fixing the fishing opportunities and associated fishing conditions for certain fish stocks and groups of fish stocks, applicable in the Baltic Sea for 2007 (3), fixes an amount of 10 794 tonnes of cod which may be fished in 2007 in the Baltic Sea (Subdivisions 25-32, EC-waters) by vessels flying the flag of Poland. (2) The information obtained by the Commission through inspections carried out by its inspectors and related to the catches of that stock is not consistent with that sent to the Commission by Poland. (3) The information in its possession shows that catches of that stock by Polish vessels in 2007 are three times the amounts declared by Poland. Therefore, the fishing opportunities for the said stock allocated to Poland for 2007 are deemed to be exhausted. (4) According to Article 21(2) of Regulation (EEC) No 2847/93 Poland has the obligation to provisionally prohibit, as from the date on which its catch quota in question is deemed to be exhausted, the fishing for that stock, the retention on board, the transhipment and the landing of fish taken after that date. (5) In the absence of appropriate action taken by Poland, it is necessary that the Commission fixes, at its own initiative, the moment on which the catches by vessels flying the flag of Poland of cod in the Baltic Sea (Subdivisions 25-32, EC-waters) are deemed to have exhausted the quota for Poland, and to immediately prohibit fishing for that stock as from that date. It is also necessary to prohibit retention on board, transhipment and landing of that stock caught by vessels flying the flag of Poland after that date, HAS ADOPTED THIS REGULATION: Article 1 Quota exhaustion Catches of cod in the Baltic Sea (Subdivisions 25-32, EC-waters) by vessels flying the flag of Poland are deemed to have exhausted the part of the quota allocated to Poland for 2007 as from the date of entry into force of this Regulation. Article 2 Prohibitions Fishing for cod in the Baltic Sea (Subdivisions 25-32, EC-waters) by vessels flying the flag of Poland shall be prohibited as from the date of entry into force of this Regulation to 31 December 2007. It shall also be prohibited to retain on board, tranship or land such stock caught by those vessels during that period. Article 3 Entry into force This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 July 2007. For the Commission Joe BORG Member of the Commission (1) OJ L 358, 31.12.2002, p. 59. (2) OJ L 261, 20.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 1967/2006 (OJ L 409, 30.12.2006, p. 11; as corrected by OJ L 36, 8.2.2007, p. 6). (3) OJ L 367, 22.12.2006, p. 1. Regulation as amended by Commission Regulation (EC) No 609/2007 (OJ L 141, 2.6.2007, p. 33).